Exhibit 10.1
 


FORM OF RESTRICTED STOCK AGREEMENT
 
[DATE]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Re: Restricted Stock Agreement (“Agreement”)


Dear       :


I am pleased to inform you that you have been granted shares of Restricted Stock
under the Company’s Restricted Stock Plan (the “Plan”) as follows:
   
1. Number of Restricted Shares Granted: 
Grant Date:
 
The certificate for the shares of Restricted Stock will be held by the Company
until the restrictions on such shares lapse as provided herein or the shares are
forfeited and canceled.


2. Subject to the further provisions of this Agreement, 25% of the shares of
Restricted Stock shall become vested on the first anniversary of the Grant Date,
25% of the shares of Restricted Stock shall become vested on the second
anniversary of the Grant Date and 50% of the shares of Restricted Stock shall
become vested on the third anniversary of the Grant Date. In addition, the
shares shall become 100% vested on the date of a Change in Control.


3. In the event your termination of Service with the Company and its Affiliates
is due to your death, your retirement or a disability for which you receive
benefits under the Company’s Long-Term Disability Plan, the shares of Restricted
Stock shall be 100% vested on such termination. As used herein, “Retirement”
means your termination of employment with the Company and its Affiliates for
reasons other than Cause on or after reaching age 62 or, if after age 55 and
prior to age 62, with the written consent of the Compensation Committee of the
Board (“Committee”).


4. In the event the Company or an Affiliate terminates your employment for any
reason other than Cause, the shares of Restricted Stock shall be 100% vested on
such termination. As used herein, Cause means (i) willful misconduct by you in
connection with the performance of your duties, including, without limitation,
misappropriation of funds or property of the Company, (ii) a criminal or civil
conviction or other conduct by you that could reasonably be expected to result
in injury to the reputation of the Company or Affiliate, and (iii) the
continued, willful and deliberate nonperformance of your duties, other than by
reason of a physical or mental illness or incapacity.


5. In the event of your termination with the Company and its Affiliates for any
reason other than as provided in Paragraphs 3 and 4 above, the shares of
Restricted Stock shall automatically be forfeited and canceled on the date of
your termination of employment, unless and to the extent the Committee, in its
discretion, provides otherwise.


6.  The Company shall not be required to deliver any shares to you pursuant to
this Agreement until you (or your beneficiary) have made arrangements acceptable
to the Company to satisfy the Company’s tax withholding obligations with respect
to such vested shares. The Company, in its sole discretion, may withhold a
number of shares sufficient to satisfy its tax obligations.


7. The shares of Restricted Stock are not transferable by you, other than by
will or the laws of descent and distribution.


8. The shares of Restricted Stock carry all voting and dividend rights; however,
dividends shall be subject to Section 6(e) of the Plan.


9. Nothing in the Agreement shall confer any right on you to continue employment
with the Company or its Affiliates nor restrict the Company or an Affiliate from
terminating your employment for any reason.


10. The shares of Restricted Stock are subject to the terms of the Plan, which
terms are hereby incorporated by reference. A copy of the Plan is attached
hereto. In the event of a conflict between the terms of this Agreement and the
Plan, the Plan shall be the controlling document. Notwithstanding the foregoing,
terms used in this Agreement and defined in the Plan shall have the meaning set
forth in the Plan, unless such term is defined in this Agreement.


Please execute and return this Agreement to the undersigned. The attached copy
of this Agreement is for your records.
 
 

   FRONTIER OIL CORPORATION    
 
     By:      Name: 
 Title:
 
 




 
EMPLOYEE
     
 
           

 